Name: Council Regulation (EEC) No 3023/79 of 20 December 1979 laying down certain measures for the conservation and management of fishery resources applicable to vessles flying the flag of certain non-member countries in the 200 nautical-mile zone off the coast of the French department of Guyana
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 340/11 COUNCIL REGULATION (EEC) No 3023/79 of 20 December 1979 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 nautical-mile zone off the coast of the French department of Guyana THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic- Community, and in particular Article 103 thereof, Whereas, in order to protect undersized shrimp , it is necessary to prohibit the fishing of this species in shallow water for part of the year; Whereas, in order to ensure continuing fishing in the zone in question , this Regulation should be adopted immediately ; whereas the Regulation should , therefore , be adopted ad referendum on the basis of Article 103 of the Treaty, subject to its subsequent incorporation into the common agricultural policy, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Whereas, on 3 November 1976 , the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas , in Regulation (EEC) No 3153 /78 ( J ), the Council laid down certain interim measures for the conservation and management of fishery resources applicable for the year 1979 to vessels flying the flag of certain non-member countries in the 200 nautical-mile zone off the coast of the French department of Guyana ; Whereas it is necessary to regulate fishing in this area on a continuous basis in order to protect its fisheries resources ; Whereas the processing industry established within the territory of the French department of Guyana depends upon the landings of foreign vessels fishing in French Guyanan waters ; whereas fishing by vessels under contract to land their catches in the French department of Guyana should therefore be ensured ; Whereas that part of the fisheries resources within the total allowable catch which will not be exploited by vessels landing their catches in the French department of Guyana should be allocated to other foreign fleets , in conformity with the principles emerging at the Third United Nations Conference on the Law of the Sea ; Article 1 1 . Vessels flying the flag of a third country which are under contract to land their catches in the French department of Guyana shall be authorized for the period 1 January to 31 December 1980 to fish for shrimp in the fishery zone extending to 200 nautical miles situated off the coast of the French department of Guyana and covered by Community rules on fisheries , subject to the conditions laid down in this Regulation. 2 . Vessels flying the flag of a third country which are not under contract to land their catches in the French department of Guyana shall be authorized for the period 1 January to 3 1 December 1980 to fish for the species laid down in paragraph 1 of Annex I within the quantitative limits established therein in the zone referred to in paragraph 1 , subject to the conditions laid down in this Regulation . 3 . Fishing pursuant to paragraphs 1 and 2 shall , furthermore , be subject to the conservation and surveillance measures and all other provisions governing fishing in the zone referred to in paragraph 1 . Whereas, in view of the limited and fluctuating nature of the fisheries resources in these waters which are not exploited by vessels landing their catches in the French department of Guyana , it is most appropriate to allocate such resources to other vessels by yearly autonomous decisions ; Article 2 1 . Fishing for shrimp within the fishing zone referred to in Article 1 shall be prohibited from 1 May to 3 1 December 1980 in waters less than 30 metres in depth . (') OJ No L 374 , 30 . 12 . 1978 , p. 31 . 2 . Fishing for species other than shrimp shall be permitted by use of long lines only . No L 340/ 12 Official Journal of the European Communities 31 . 12 . 79 Article 3 1 . Fishing within the fishing zone referred to in Article 1 shall be subject to the possession of a licence issued by the Commission on behalf of the Community and to observance of the conditions set out in the licence. ( c ) external identification letters and numbers ; (d ) port of registration ; ( e ) name and address of the owner or charterer; ( f) gross tonnage and overall length ; ( g) engine power; (h ) call sign and radio frequency; ( i ) intended method of fishing; ( j ) intended area of fishing ; (k ) species intended to be fished ; ( 1 ) period for which a licence is requested. 2 . Licences shall not be issued until 15 days following the submission of the licence application . 3 . Each licence shall be valid for one vessel only . Where several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence. 4 . The captains of vessels holding a licence shall comply with the special conditions laid down in Annex II . Such conditions shall form part of the licence . Such licences shall be issued on request to the authorities of the third countries concerned , within the limits indicated in paragraphs 2 and 3 . 2 . For fishing species other than shrimp, licences may be issued for vessels within the limits of the maximum number laid down by country in paragraph 2 of Annex I. 3 . For shrimp fishing , licences may be issued : ( a ) to vessels which are under contract to land their catches in the French department of Guyana , the number of which is laid down by country in paragraph 3 of Annex I. Such licences shall be valid from the date of issue until 31 December 1980 ; ( b ) to vessels other than those referred to in subparagraph ( a ), on the basis of a fishing plan , presented by the authorities of the country concerned and approved by the Commission , which may not provide for a total number of sea days for all of the vessels covered by the fishing plan which is in excess of the limit indicated in paragraph 4 of Annex I. The maximum number of vessels to which a licence may be issued and the number of vessels which may fish at any one time under a fishing plan is laid down by country in paragraph 5 of Annex I. The validity of each of the licences issued on the basis of a fishing plan shall be limited to the fishing period provided for in the plan . Article 5 1 . The captains of vessels holding a licence for the fisheries mentioned in Annex I shall supply the information specified in the licence to the Commission via the radio station indicated in paragraph 4 of Annex II . 2 . Copies of the relevant pages of the logbook referred to in paragraph 3 of Annex II shall be submitted to the Commission within 30 days of the last day of each fishing trip within the fishing zone referred to in Article 1 . 4 . Notwithstanding paragraph 3 , all licences issued to the vessels of a third country shall cease to be valid once it is established that the quota fixed in paragraph 1 of Annex I has been exhausted . The Commission shall inform the authorities of the country concerned thereof. Article 6 The French authorities shall take appropriate measures to ensure the implementation of this Regulation, including the regular inspection of vessels .Article 4 1 . The following information shall accompany applications for licences submitted to the Commission : Article 7 ( a ) name of the vessel ; ( b ) registration number ; Where an infringement is duly found to have taken place, the French authorities shall , without delay , inform the 31 . 12 . 79 Official Journal of the European Communities No L 340/13 Commission of the name of the vessel involved and details of any action which they have taken . Article 8 fhe validity of the licences issued by the Commission under Article 2 ( 3 ) ( a ) of Regulation (EEC ) No 3153 /78 is hereby extended until 31 January 1980 . Article 9 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY No L 340/ 14 Official Journal of the European Communities 31 . 12 . 79 ANNEX I 1 . Fishing possibilities for the period 1 January to 31 December 1980 : ( a ) Species : Shrimps : Quantity (tonnes ! Country : Barbados : 25 Guyana : 25 Japan : 65 Korea : 125 Surinam : 110 Trinidad and Tobago : 25 United States of America : 70 (b ) Species : Country : Tuna-like species : Japan : Korea : No limitation No limitation ( c ) Species : Country : Fish other than tuna-like species : Venezuela : No imitation 2 . Number of vessels referred to in Article 3 ( 2 ): Japan : Korea : Venezuela : 5 10 6 3 . Number of vessels referred to in Article 3 ( 3 ) (a ): United States of America : 59 Japan : 22 4 . Maximum number of sea days referred to in Article 3 (3 ) ( b ): 227 227 590 1 136 1 000 227 636 Barbados : Guyana : Japan : Korea : Surinam : Trinidad and Tobago : United States of America : 5 . Maximum number of vessels : Number of vessels which may fish at any one time : Barbados : 5 Guyana : 5 Japan : 10 Korea : 18 Surinam : 15 Trinidad and Tobago : 5 United States of America : 10 2 2 4 7 6 2 4 31 . 12 . 79 Official Journal of the European Communities No L 340/ 15 ANNEX II Special conditions 1 . The fishing licence shall be on board the vessel . 2 . The registration letters and numbers of the licensed vessel shall be clearly marked on both sides of the bow of the vessel and on each side of the superstructure where they can best be seen . The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced , altered, covered or otherwise obscured . 3 . A log-book shall be kept in which the following details are to be entered after each haul : 3.1 . the quantity ( in kg) of each species caught ; 3.2 . the date and time of the haul ; 3.3 . the geographical position in which the catches were made. 4 . Information shall be transmitted by the licensed vessel to the Commission of the European Communities at Brussels ( telex address 24189 FISEU-B ) via Cayenne radio station ( call sign : FFJ ) in accordance with the following timetable : 4 . 1 . on each occasion the vessel enters the 200 nautical-mile fishing zone off the coasts of the French Department of Guyana , hereafter called ' the zone'; 4.2 . on each occasion the vessel leaves the zone ; 4.3 . on each occasion the vessel enters a Member State port ; 4.4 . on each occasion the vessel leaves a port of a Member State ; 4.5 . at weekly intervals , commencing on either the seventh day after the vessel first enters the zone, as indicated under 4.1 above or the seventh day after the vessel leaves a port , as indicated under 4.4 above. 5 . Messages transmitted under the provisions of the licence and in accordance with the timetable set out in point 4 shall contain the following information, where applicable , and be transmitted in the order given below :  name of vessel ,  call sign ,  licence number,  serial number of the message for the voyage in question ,  indication of the type of message, taking into account the various points mentioned under point 4,  the date,  the time,  the geographical position ,  the quantity ( in kg) of each species of fish in the hold,  the quantity ( in kg ) of each species caught since the previous transmission ,  the geographical coordinates in which the catches were taken ,  the quantity ( in kg) of each species transferred to other vessels since the previous transmission ,  the name, call sign , and if applicable , the licence number of the vessel to which the transfer was made,  the name of the master. 6 . The following codes shall be used to indicate the species of fish on board as mentioned in point 5 : S : Shrimp (Penaeidae) R : Other Z : Tuna 7 . If, for reasons of force majeure, the message cannot be transmitted by the licensed vessel , it may be transmitted on the latter 's behalf by another vessel .